Citation Nr: 0815034	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  06-06 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for breast cancer, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for a bilateral knee 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel


INTRODUCTION

The veteran served on active military service from January 
1954 to January 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied entitlement to service connection for 
breast cancer, to include as secondary to herbicide exposure, 
and for a bilateral knee condition.

In March 2008, the veteran submitted to the Board additional 
evidence for consideration in connection with the claims on 
appeal.  A waiver of RO jurisdiction for this evidence was 
received in a March 2008 written statement included in the 
record.  The Board accepts this evidence for inclusion in the 
record on appeal.  See 38 C.F.R. § 20.1304 (2007).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  The veteran was stationed in the Republic of Vietnam 
during his period of active service.

3.  Breast cancer of unspecified etiology is first shown many 
years after the veteran's separation from service, and is not 
shown to be related to events, disease, or injury during 
military service.

4.  A bilateral knee condition, to include arthritis, is 
first shown many years after the veteran's separation from 
service and is not shown to be related to events, disease, or 
injury during military service.


CONCLUSIONS OF LAW

1.  Breast cancer was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 
1113, 1116, 1137, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A bilateral knee condition was not incurred in or 
aggravated by active military service, and incurrence of 
arthritis of the knees may not be presumed.  38 U.S.C.A. §§ 
1101, 1110, 1111, 1112, 1113, 1116, 1137, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's claims for service connection for 
breast cancer and for a bilateral knee condition were 
received in June 2003.  Thereafter, he was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
June 2003 and April 2005.  These letters notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claims, identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claims, and provided other pertinent 
information regarding VCAA.  The Board notes that the veteran 
has not explicitly been notified of criteria necessary to 
establish entitlement to service connection (evidence showing 
an injury or disease in service; a current disability; and a 
relationship between the current disability and an injury, 
disease, or event in military service).  However, although 
the RO has not provided a notice letter that specifically 
identifies what the evidence must show for entitlement to 
service connection, given the content of the notice discussed 
above, and because the veteran and his representative have 
demonstrated a clear understanding of what is needed 
substantiate the claim for service connection, the Board 
finds that the veteran is not shown to be prejudiced by the 
timing, content, or form of VCAA notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also Dunlap v. Nicholson, 21 Vet. App.112 (2007) 
(holding that notice deficiencies are not prejudicial if they 
did not render the claimant without a meaningful opportunity 
to participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

The claims were reviewed and a statement of the case was 
issued in December 2005.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006); 
Kent v. Nicholson, 20 Vet. App. 1 (2006), Mayfield v. 
Nicholson (Mayfield III), 07-7130 (Fed. Cir. September 17, 
2007).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service treatment records, service personnel records, and 
all relevant private and VA treatment records pertaining to 
his claimed disabilities have been obtained and associated 
with his claims file.  Furthermore, the veteran has been 
notified of the evidence and information necessary to 
substantiate his claims, and he has been notified of VA's 
efforts to assist him.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  As a result of the development that has 
been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claims.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303.  Service connection may be established for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis and cancer) 
within a prescribed period after discharge from service (one 
year for arthritis and cancer), even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by probative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran is entitled to a presumption of service 
connection if he is diagnosed with certain enumerated 
diseases associated with exposure to certain herbicide 
agents.  See 38 C.F.R. §§ 3.307, 3.309 (2007); 38 U.S.C.A. § 
1116 (West 2002 & Supp. 2006).  A veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See 67 Fed. Reg. 42600-42608 (2002).

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the claimant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case the claim 
must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102 (2007).

Factual Background and Analysis

A.  Service Connection for Breast Cancer

The veteran contends that he suffered from breast cancer as a 
result of an in-service event, specifically herbicide 
exposure.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal must be denied.

Service treatment records make no mention to breast cancer 
during active service.  

In a September 2004 Decision Review Officer (DRO) conference 
report, a review of the veteran's service treatment records 
revealed service in Vietnam, which was conceded by the DRO.

VA treatment records from medical facilities at Lackland AFB 
documented evaluation and treatment for a two-centimeter mass 
in the lateral left breast beginning in July 2002.  An August 
2002 breast ultrasound report revealed a highly suspicious 
solid mass.  Thereafter, a September 2002 operation report 
indicated that the veteran underwent a left simple mastectomy 
with sentinel lymph node mapping of the left axilla at the 
Wilford Hall Medical Center (WHMC) at the Lackland AFB.  A 
September 2002 pathology report detailed findings of invasive 
ductal carcinoma of the left breast.

Exposure to herbicides is conceded in this case, as the DRO 
conference report determined that the veteran served in the 
Republic of Vietnam during active service, noting that the 
veteran's service records reflected that he was assigned to 
Tan Son Nhut Air Base in March 1969 as well as was awarded 
the VSM (Vietnam Service Medal) and the RVCM (Republic of 
Vietnam Campaign Medal).  However, invasive ductal carcinoma 
of the left breast is not classified as one of the enumerated 
diseases associated with herbicide exposure under 38 C.F.R. § 
3.309(e) (2007).  Consequently, the veteran's claim must be 
denied on this basis.  However, the regulations governing 
presumptive service connection for herbicide exposure do not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  See Combee v. Brown, 34 
F.3d 1039 (1994).  Accordingly, the Board will proceed to 
evaluate the veteran's claim under the provisions governing 
direct service connection, 38 U.S.C.A. § 1110 and 38 C.F.R. § 
3.303.

As noted above, service treatment records do not reveal any 
findings, diagnosis, or treatment of breast cancer during 
active service.  Objective medical findings of breast cancer 
are first shown in 2002, many years after the veteran's 
separation from active service, and cannot be presumed to 
have been incurred during service.  Further, the record does 
not include any competent medical opinion establishing a 
nexus or medical relationship between the breast cancer 
diagnosed post-service and the veteran's claimed herbicide 
exposure. 

B.  Service Connection for a Bilateral Knee Condition

The veteran contends that he developed a bilateral knee 
condition as a result of his military duties as an air 
freight specialist while in service, including loading off 
airplanes, using ladders, and jumping off the back of 
aircraft.  Having carefully considered the claim in light of 
the record and the applicable law, the Board finds that the 
preponderance of the evidence is against the claim and the 
appeal must be denied.

Service treatment records contain no references to a chronic 
bilateral knee condition during active service.  The 
veteran's January 1954 enlistment exam shows normal knee 
findings.  Discharge and re-enlistment exams, dated in 
September 1955 and April 1957, also reveal normal knee 
findings.  In addition, medical history reports in November 
1962, August 1968, and July 1973 all document normal knee 
findings, lacking any evidence of knee pain.

In a March 2004 VA treatment report from WHMC, the examiner 
listed an impression of moderate to severe bilateral knee 
osteoarthritis.  In April 2007, an additional VA physician 
noted findings of tricompartmental osteoarthritis of the 
bilateral knees, with worsening of the patellofemoral 
osteoarthritis and right joint effusion.

In a June 2007 statement, a private physician, Dr. Marshall, 
diagnosed right knee osteoarthritis.  Follow-up private 
treatment records from October 2007 and January 2008 reveal 
that the veteran received injections in his right knee.

Service treatment records do not reveal any findings, 
diagnosis, or treatment of a bilateral knee condition during 
active service.  Objective medical findings of a bilateral 
knee condition are first shown in 2004, many years after 
separation from active service, and cannot be presumed to 
have been incurred during service.  Further, the record does 
not include any competent medical opinion establishing a 
nexus or medical relationship between a bilateral knee 
condition diagnosed post-service and the veteran's duties 
during active service. 

C.  Both Claims

In connection with the claims, the Board also has considered 
the assertions that the veteran advanced on appeal.  However, 
the veteran cannot establish a service connection claim on 
the basis of these assertions alone.  While the Board does 
not doubt the sincerity of the veteran's belief that his 
breast cancer and bilateral knee condition are associated 
with military service, these claims turn on a medical 
matter-the relationship between current disability and 
events during active service.  Questions of medical diagnosis 
and causation are within the province of medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  As a layperson lacking the appropriate medical 
training or expertise, the veteran simply is not competent to 
render a probative (i.e., persuasive) opinion on such a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, these assertions do 
not constitute persuasive evidence in support of the claims 
for service connection.

McLendon v. Nicholson, 20 Vet. App. 79 (2006), states, that 
in disability compensation (service connection) claims, VA 
must provide a medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Simply stated, the standards of McLendon are not met 
in this case as the evidence of record fails to indicate that 
either breast cancer or a bilateral knee condition had its 
onset in service or is otherwise related to service.


For the foregoing reasons, the claims for service connection 
for breast cancer and for a bilateral knee condition must be 
denied.  In arriving at the decision to deny the claims, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claims, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).


ORDER

Entitlement for service connection for breast cancer, to 
include as secondary to herbicide exposure, is denied.

Entitlement for service connection for a bilateral knee 
condition is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


